                                                                                                                                   Case 2:18-cv-01621-KJD-GWF Document 33 Filed 03/13/19 Page 1 of 3



                                                                                                                         1    Joel E. Tasca
                                                                                                                              Nevada Bar No. 14124
                                                                                                                         2    Holly Ann Priest
                                                                                                                              Nevada Bar No. 13226
                                                                                                                         3    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         4    Las Vegas, Nevada 89135
                                                                                                                              Telephone: 702.471.7000
                                                                                                                         5    Facsimile: 702.471.7070
                                                                                                                              tasca@ballardspahr.com
                                                                                                                         6    priesth@ballardspahr.com
                                                                                                                         7    Attorneys for Defendant
                                                                                                                              PHH Mortgage Corporation
                                                                                                                         8

                                                                                                                         9                            UNITED STATES DISTRICT COURT

                                                                                                                         10                                  DISTRICT OF NEVADA

                                                                                                                         11   WILLIAM T. MARHOLD,
                                                                                                                                                                            CASE NO. 2:18-cv-01621-KJD-GWF
                                                                                                                         12   Plaintiff,
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13   v.                                              STIPULATED AND PROPOSED
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                                                                              ORDER TO AMEND SCHEDULING
                                                                                                                         14   EQUIFAX INFORMATION SERVICES,                   ORDER (ECF NO. 14)
                                                                                                                              LLC; PHH MORTGAGE CORPORATION;                  (FIRST REQUEST)
                                                                                                                         15   USAA FEDERAL SAVINGS BANK;
                                                                                                                              WEINSTEIN & RILEY, P.S.,
                                                                                                                         16
                                                                                                                              Defendants.
                                                                                                                         17

                                                                                                                         18
                                                                                                                                      Pursuant to Fed. R. Civ. P. 16(b)(4), LR IA 6-1 and LR 26-4, Plaintiff William
                                                                                                                         19
                                                                                                                              Marhold (Marhold”), USAA Federal Savings Bank (“USAA”) and Defendant PHH
                                                                                                                         20
                                                                                                                              Mortgage corporation (“PHH”) (collectively, the “Parties”) by and through their
                                                                                                                         21
                                                                                                                              undersigned counsel of record, hereby stipulate to amend the Scheduling Order
                                                                                                                         22
                                                                                                                              approved on October 12, 2018 (ECF No. 28). This is the Parties first request for an
                                                                                                                         23
                                                                                                                              extension of the subject deadlines.
                                                                                                                         24
                                                                                                                                      A.    Discovery completed: The parties have served initial disclosures.
                                                                                                                         25
                                                                                                                              Marhold has served written discovery, to which responses are pending.
                                                                                                                         26
                                                                                                                                      B.    Discovery to Be Completed:
                                                                                                                         27
                                                                                                                                            1.    Continued production of documents as they are located;
                                                                                                                         28
                                                                                                                                Case 2:18-cv-01621-KJD-GWF Document 33 Filed 03/13/19 Page 2 of 3



                                                                                                                         1                 2.     Written discovery responses;
                                                                                                                         2                 3.     Deposition of Parties and third parties.
                                                                                                                         3          C.     Current Discovery Deadlines:
                                                                                                                         4                 1.     Discovery cut-off: April 3, 2019
                                                                                                                         5                 2.     Dispositive motions: May 3, 2019
                                                                                                                         6                 3.     Joint pretrial order: August 6, 2019
                                                                                                                         7          D.     Reason for Extending Discovery Plan Deadlines
                                                                                                                         8          The Parties seek to extend discovery and scheduling dates 60 days. This brief
                                                                                                                         9    extension would give counsel for PHH additional time to investigate the facts, as
                                                                                                                         10   PHH only answered the complaint on December 20, 2018. Further, the short
                                                                                                                         11   extension will give the parties additional time to discuss a possible resolution.
                                                                                                                         12         E.     Proposed Schedule for Completed Discovery:
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13         Accordingly, all Parties hereby stipulate and jointly request that the Court
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14   enter an Amended Scheduling Order to establish the following deadlines:
                                                                                                                         15                1.     Discovery cut-off: June 3, 2019
                                                                                                                         16                2.     Dispositive motions: July 3, 2019
                                                                                                                         17                3.     Joint pretrial order: October 7, 2019
                                                                                                                         18                                  [Continued on Next Page.]
                                                                                                                         19
                                                                                                                         20

                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                         2
                                                                                                                                Case 2:18-cv-01621-KJD-GWF Document 33 Filed 03/13/19 Page 3 of 3



                                                                                                                         1    The Parties make this request in good faith and not for the purposes of delay.
                                                                                                                         2    IT IS SO STIPULATED this 13th day of March, 2019.
                                                                                                                         3    HAINES & KRIEGER, LLC                        BALLARD SPAHR LLP
                                                                                                                         4
                                                                                                                              By: /s/ Shawn W. Miller                      By: /s/ Holly Ann Priest
                                                                                                                         5        David H. Krieger                             Joel Tasca
                                                                                                                                  Nevada Bar No. 9086                          Nevada Bar No. 14124
                                                                                                                         6        Shawn W. Miller                              Holly Ann Priest
                                                                                                                                  Nevada Bar No. 7825                          Nevada Bar No. 13226
                                                                                                                         7        8985 S. Eastern Ave., Suite 350              1980 Festival Plaza Drive, Suite 900
                                                                                                                                  Henderson, Nevada 89123                      Las Vegas, Nevada 89135
                                                                                                                         8
                                                                                                                              Attorney for Plaintiff                       Attorneys for Defendant PHH Mortgage
                                                                                                                         9                                                 Corporation
                                                                                                                         10   ALVERSON TAYLOR & SANDERS
                                                                                                                         11

                                                                                                                         12   By: /s/ Trevor R. Waite
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                  Trevor R. Waite, Esq.
                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070




                                                                                                                                  Nevada Bar No. 6228
BALLARD SPAHR LLP




                                                                                                                                  6605 Grand Montecito Parkway
                                                                                                                         14       Suite 200
                                                                                                                                  Las Vegas, Nevada 89149
                                                                                                                         15
                                                                                                                              Attorney for USAA Federal Savings
                                                                                                                         16   Bank
                                                                                                                         17
                                                                                                                                                                      ORDER
                                                                                                                         18
                                                                                                                                                                        IT IS SO ORDERED.
                                                                                                                         19
                                                                                                                         20
                                                                                                                                                                        _____________________________________
                                                                                                                         21                                             United
                                                                                                                                                                        UNITEDStates District/Magistrate
                                                                                                                                                                                STATES   MAGISTRATE JUDGEJudge
                                                                                                                         22                                                     March 14, 2019
                                                                                                                                                                        DATED: ________________________
                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                       3
